Citation Nr: 1044686	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to disability evaluations in excess of 30 percent 
for avascular necrosis of the bilateral femoral heads prior to 
December 18, 2008.

2.  Entitlement to disability evaluations in excess of 40 percent 
for avascular necrosis of the bilateral femoral heads since 
December 18, 2008.

3.  Entitlement to a disability evaluation in excess of 40 
percent for excessive lordosis with pain and limitation of motion 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to August 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the benefits sought on appeal.  

The Veteran was provided a Travel Board hearing before the 
undersigned in August 2007.  A transcript is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes the evidence of record indicates that the Veteran 
may be in receipt of Social Security Administration (SSA) 
disability benefits pertaining to his avascular necrosis of the 
bilateral femoral heads.  Notably, although he was only 55 years 
old at the time, he indicated in his August 2005 Financial Status 
Report that he received $712 per month in SSA benefits.  This 
suggests that these were disability benefits rather than age-
related retirement benefits.  Furthermore, the report of a 
November 2006 VA joints examination indicated that the Veteran 
was not employed and had been defined as unemployable secondary 
to his avascular necrosis of the bilateral femoral heads.  The 
report of an October 2006 VA spine examination indicated that the 
Veteran worked as a bail bondsman for the State Department of 
Juvenile Justice, but that he left that job in July 2001 and has 
been on individual unemployability.  

The United States Court of Appeals for Veterans Claims (Court) 
has repeatedly held that when VA is on notice that there are SSA 
records, it must obtain and consider them.  See Baker v. West, 11 
Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
government agencies. 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002).  Therefore, the medical records from SSA pertaining to any 
original award of disability benefits and any continuing award of 
benefits, related specifically to the Veteran's avascular 
necrosis of the bilateral femoral heads, must be requested and 
associated with the claims file before a decision can be issued 
on his claim.  See Golz v. Shinseki, 590 F.3d 1317 (2010) 
(clarifying that VA's duty to assist applies only to records 
relevant to a veteran's present claim).

The Veteran also seeks entitlement to a disability evaluation in 
excess of 40 percent for excessive lordosis with pain and 
limitation of motion of the lumbar spine.  Since service 
connection for this disorder was originally granted in an April 
1999 rating decision upon a finding by the RO that it developed 
secondary to the Veteran's avascular necrosis of the bilateral 
femoral heads, the Board finds that the Veteran's SSA records may 
also be pertinent to this claim.  As such, it should also be 
remanded so that the Veteran's SSA records can be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the SSA a copy 
of any disability determinations it has 
rendered for the Veteran and all records upon 
which these decisions were based.  If no such 
records are available, it should be so noted 
in the claims file.

2.  Review the claims file and determine 
whether any additional development is deemed 
warranted, to include the performance of 
additional VA examination(s).

3.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claims.  If any action remains 
adverse to the Veteran, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


